Citation Nr: 1804409	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  06-15 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for mild degenerative arthritis of the right hip, to include the propriety of the reduction of the evaluation from 60 percent to 10 percent, effective December 1, 2016, based on clear and unmistakable error (CUE).
. 
2.  Entitlement to an initial compensable disability rating for limitation of extension, right hip associated with degenerative arthritis right hip.

3.  Entitlement to an initial compensable disability rating for limitation of flexion, right hip associated with degenerative arthritis right hip.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to December 1978. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA), Detroit, Michigan, Regional Office (RO), which granted service connection for mild degenerative arthritis of the right hip, effective the date of claim, May 19, 2004, and assigned a 10 percent disability rating.

In April 2009 and July 2011, the Board remanded the appeal for further development.  

In a November 2013 rating decision, the RO awarded a 60 percent disability rating for service-connected degenerative arthritis of the right hip, effective May 19, 2004.  In a September 2014 rating decision, the RO proposed a reduction of the disability rating for service-connected degenerative arthritis of the right hip (based on a finding that the award of the 60 percent rating was clearly erroneous) and denied the claim for a TDIU.  

In January 2015, the Veteran participated in an informal conference hearing with a Decision Review Officer (DRO) at the RO. A record of such has been associated with the claims file.

In a March 2016 rating decision, the RO decreased the disability rating for service-connected degenerative arthritis of the right hip to 10 percent, effective June 1, 2016.  However, it appears that this rating decision was never sent to the Veteran.  As such, again, in a May 2016 decision, the RO decreased the disability rating to 10 percent, effective August 1, 2016.  However, the RO failed to reschedule a VA examination until June 2016.  As such, the May 2016 rating decision was issued prematurely and, in turn, in a September 2016, corrective rating decision, the RO effectuated the reduction prospectively, from December 1, 2016.  In light of the above, the issue has been characterized as set forth on the front page of this decision.  

In May 2017, the Board again remanded the case for further development.  The Board finds that the RO has substantially complied with the prior Board remand directive.  See Stegall v. West, 11 Vet. App. 268.  

Subsequently, in an October 2017 rating decision, the RO awarded service connection for limitation of extension and limitation of flexion and assigned separate noncompensable ratings for both, effective May 19, 2004.  As the award of service connection for these disorders resulted in separate ratings for symptoms that were considered part and parcel of or associated with the service-connected mild degenerative arthritis of the right hip, the Board finds that these issues are also on appeal.


FINDINGS OF FACT

1.  In a November 2013 rating decision, the RO awarded a 60 percent rating for mild degenerative arthritis of the right hip.

2.  In a September 2014 rating decision, the RO proposed a rating reduction for the Veteran's mild degenerative arthritis of the right hip to 10 percent based on CUE in the November 2013 rating decision.

3.  In a September 2016 rating decision, the RO implemented the proposed reduction from 60 percent to 10 percent, effective December 1, 2016.

4.  The rating assigned in the November 2013 rating decision was CUE, and the reduction in rating was proper.

5.  The Veteran's service-connected right hip degenerative joint disease is not productive of ankylosis, abduction limited beyond 10 degrees, or impairment of the femur.   

6.  The Veteran's service-connected limitation of extension, right hip associated with degenerative arthritis right hip is not productive of extension limited to 5 degrees.

7.  The Veteran's service-connected limitation of flexion, right hip associated with degenerative arthritis right hip is not productive of flexion limited to 45 degrees.

8.  The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  The reduction of the rating for mild degenerative arthritis of the right hip from 60 to 10 percent was proper in light of the clear and unmistakable error in the November 2013 rating decision, and the appropriate procedural steps were followed in implementing said reduction.  38 U.S.C. §§ 1155 , 5103, 5103A, 5107, 5109A, 5112 (2014); 38 C.F.R. § 3.105 (2017).

2.  The criteria for an initial rating in excess of 10 percent for the Veteran's service-connected mild degenerative arthritis of the right hip have not been met.  38 U.S.C.  §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.7, 4.71a, Diagnostic Codes 5003, 5253 (2017).

3.  The criteria for an initial compensable rating for the Veteran's service-connected limitation of extension, right hip associated with degenerative arthritis right hip have not been met.  38 U.S.C.  §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.7, 4.71a, Diagnostic Code 5251 (2017).

4.  The criteria for an initial compensable rating for the Veteran's service-connected limitation of flexion, right hip associated with degenerative arthritis right hip have not been met.  38 U.S.C.  §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.7, 4.71a, Diagnostic Code 5252 (2017).

5.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The Veteran has not alleged that VA has not fulfilled its duty notify or assist in the development of the claims decided herein.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  Factual Background

The Veteran filed his claim for service connection on May 26, 2004.  He was afforded an initial VA examination in March 2005.  The Veteran reported aching around the right hip.  Walking and standing for a longtime increased the hip pain.  The hip also started to ache when sitting. There was no instability.  Repetitive use increased the pain.  However, activities of daily living were not affected.  He did not use a cane.  There was no history of flare-up or any additional loss of motion.  On physical examination, the hip had normal alignment and the leg length was normal.  He complained of pain near the groin.  There was no muscle atrophy.  Range of motion in active and passive tests revealed 95 degrees flexion, 10 degrees extension, 35 degrees abduction and 20 degrees adduction.  The internal rotation was 20 degrees with pain and external rotation was 40 degrees.  Power against resistance was 4+/5.  X-rays of the right hip revealed mild degenerative arthritis.  The diagnosis was mild degenerative arthritis of the right hip with minimal limitation of motion and pain.  There was no evidence of fracture of the fibula or any gross deformity.  

The Veteran was afforded another VA examination in February 2006.  The Veteran reported worsening right hip pain.  Range of motion findings were essentially the same except internal rotation was to 25 degrees and external rotation was to 35 degrees.  Repetitive motion produced additional loss of 10 degrees of flexion due to pain.  X-rays of the right hip appeared normal.  The diagnosis was normal right hip with subjective complaints of pain and limitation of flexion on repetitive motion.  

Significantly, in March 2006, the Veteran was denied VA Vocational Rehabilitation and Employment Services because the counselor determined that the Veteran was able to get and keep a job.  It appears that he refiled for VR&E services; however, the Veteran obtained full time employment in April 2007 and, thus, after 90 days, his case was closed because he was employed.  However, in 2008, the Veteran entered a janitorial training program.  Nevertheless, it appears that services were discontinued in February 2009.  

Another VA examination was conducted in February 2010.  The Veteran reported pain in the right hip that was intermittent with intensity of one or two out of 10.  Prolonged sitting was difficult due to increased pain.  There was no instability or abnormal motion.  The Veteran claimed that activities of daily living were limited and work was affected.  He sometimes used a cane.  Repetitive motion did not produce additional loss of motion.  There was no history of flare-ups.  Range of motion testing was essentially the same as the prior examinations.  Again, x-rays were normal.  The diagnosis was chronic tendinitis of the right hip without any evidence of degenerative changes.  The Veterans' right hip did not exhibit weakened movement, excess fatigability or incoordination.  There was no significant limitation of functional ability during any expected flare-up or when the Veteran used his right hip repeatedly over time.  The examiner rationalized that the Veteran did not have any objective pathological condition in his right hip and there was no evidence of posttraumatic or any other arthritis change.  

In a July 2010 addendum opinion, the examiner indicated that the Veteran demonstrated severe ankylosis of the hip in flexion beyond the angle range of motion between 20 to 40 degrees.  There was adequate adduction and abduction more than which can be considered as slight.  There was no intermediate or extremely unfavorable ankylosis.  The Veteran did not demonstrate swollen joint of the right hip or mal-union of the femur with moderate or marked hip disability.  There was no fracture of the surgical neck of the femur with false joint.  There was no residual fracture or evidence of loose motion.  

In its July 2011 remand, the Board found that the addendum opinion was not clear and thus remanded for a clarification opinion.  In an April 2013 opinion, the same examiner indicated that he had reviewed the conflicting medical evidence and determined that there was no ankylosis of the hip joint.  However, the examiner continued that the Veteran demonstrated favorable ankylosis in flexion of 20 degrees and 40 degrees.  There was flail joint.  The examiner opined that the Veteran's service-connected disabilities did not render him unable to secure a substantially gainful employment.  Both joints have good range of motion without  any instability or any residuals of service related injuries.  The mild degenerative change of the hip was consistent with his age.  

Social Security Administration (SSA) records show that the Veteran was denied disability benefits in April 2012.  An April 2012 medical evaluation for SSA purposes showed that the Veteran's hip had full range of motion.  The Veteran did not use a cane, no limp was noted and gait was steady.  Strength was 5/5.  The assessment was history of right hip pain possibly due to mild arthritic changes causing the pain.  

As noted above, in a November 2013 decision, the RO initially granted a 60 percent disability rating based on ankylosis in flexion of 20 to 40 degrees.  However, the RO subsequently determined that there was CUE in this decision and proposed to  reduce the disability rating back to 10 percent.  

In May 2014, the Veteran submitted a TDIU claim, but provided no information concerning employment.  

In another opinion in February 2015, another examiner reviewed the conflicting medical evidence and indicated that the Veteran should be scheduled for another examination as he was unable to determine without examination whether there were  ankylosis changes as described on July 2010 and seemingly resolved in April 2013.  
 
The Veteran was afforded another VA examination in June 2016.  Range of motion testing was normal.  While pain was noted in flexion, abduction and external rotation, the pain did not result in or cause functional loss.  There was evidence of localized tenderness or pain on palpation at the right SI joint.  There was no evidence of pain with weight-bearing.  Range of motion of the left hip was also normal.  There was no additional loss of function or range of motion after three repetitions.  The examiner found that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over time.  The examination was also conducted during a flare-up and pain and weakness limited functional ability during flare-ups.  The examiner also noted a disturbance of locomotion.  Strength testing was 5/5.  There was no ankylosis, malunion or nonunion of femur, flail hip joint or leg length discrepancy.  The Veteran used a cane.  The examiner noted that the Veteran's right hip did impact his ability to work as he would have difficulty ambulating long distances.  The Veteran's main source of pain was at the right SI joint, which could be remedied with localized steroid injection with physical therapy and possibly alleviated his main source of pain.  

The examiner observed that the Veteran did indeed have mild to moderate arthritis of his right hip, which was worse than the left hip as seen by x-rays dated in April 2013 and July 2012.  However, the Veteran had no signs of any ankylosis of the hip bilaterally.  In addition, what may have caused confusion in the pathology was mainly from his right SI joint dysfunction as defined by a positive FABER test and localization from the "Veteran of area of pain".  This dysfunction, when flared up, can mimic ankylosis because the Veteran refused to move the hip joint and substitutes other motions from knee and low back to compensate for movement at the hip and SI joint.  Therefore, the Veteran has no ankylosis of his hip and his main pathology    is SI joint dysfunction and secondarily hip osteoarthritis.  

VA clinical records document chronic right hip pain and minimal degenerative joint disease.  There was no evidence of fracture or dislocation.  An October 2009 record noted painful flexion.    

The RO subsequently reduced the Veteran's right hip disability rating to 10 percent, effective December 1, 2016.  

III.  Propriety of Reduction

The present appeal includes the matter of whether the reduction of the evaluation from 60 percent to 10 percent, effective December 1, 2016, for mild degenerative arthritis of the right hip was proper based on CUE.  Where a reduction in a rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  VA must also notify the veteran that he or she has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2017). 

After completing the predetermination procedures, VA must send the veteran written notice of the final action, which must set forth the reasons for the action and the evidence upon which the action is based.  Where a reduction of benefits is found warranted and the proposal was made under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires. 38 C.F.R. § 3.105 (i)(2) (2017).

In this case, in the November 2013 rating decision, the RO awarded a 60 percent rating.  In September 2014, the RO notified the Veteran that the award of a 60 percent disability rating in the November 2013 rating decision was CUE, and it was proposing to reduce his rating for mild degenerative arthritis of the right hip bilateral hearing loss from 60 percent to 10 percent.  This reduction was subsequently enacted in a September 2016 rating decision. 

After a review of the evidence, the Board determines that there was CUE in the November 2013 rating decision, and the reduction was proper.  As an initial matter, the Veteran was sent notice in September 2014, which proposed reduction of the schedular rating for mild degenerative arthritis of the right hip from 60 percent to 10 percent.  He was also notified of the proposed action, the reasons and bases therefore, and was given the required 60 days to present additional evidence and to request a hearing.  The RO subsequently implemented the rating reduction in the September 2016 rating decision with an effective date of December 1, 2016.  As such, VA met the due process requirements under 38 C.F.R. § 3.105 (e), (i) (2017).

As for whether the November 2013 decision contained CUE, VA regulations state that previous determinations which are final and binding, including decisions of related to degree of disability and effective date will be accepted as correct in the absence of CUE. Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105 (a) (2017).

CUE is a very specific and rare kind of error.  It is the kind of error, whether of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.

In order for CUE to exist, the evidence must show that (1) either the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied, and (2) the error is "undebatable" and the sort that which, had it not been made, would have manifestly changed the outcome at the time it was made.  In reviewing this evidence, determinations of CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14   (1992)).  In this regard, the rating criteria for the hip at the time of the November 2013 decision were the same as the current criteria.  

Here, the Board finds that the November 2013 decision contained CUE because the regulatory provisions extant at the time were incorrectly applied.  The RO determined that a 60 percent rating was warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5250 because the Veteran suffered from favorable ankylosis in flexion at an angle between 20 degrees to 40 degrees, and slight adduction and abduction.  In this regard, a February 2010 VA examination showed that flexion was to 95 degrees with pain at the end of motion.  The examiner found no objective pathological condition of the right hip.  However, in a July 2010 addendum opinion, the same examiner indicated that he had examined the Veteran in February 2010 and the Veteran had demonstrated severe ankylosis of the right hip, which was completely contradictory to the findings at the prior examination.  Given the contradictions, another opinion was obtained by the same examiner in April 2013.  The examiner stated that there was no ankylosis, but then again stated that Veteran demonstrated favorable ankylosis in flexion of 20 degrees and 40 degrees.  However, he then stated that the hip joint had good range of motion.  Importantly, another examiner in June 2016 found that the Veteran unequivocally did not have ankylosis of the right hip joint.  

Based on this evidence, the award of a 60 percent disability rating was erroneous given the evidence at that time.  The award was not factually supportable by the record at that time.  In this regard, objective medical testing clearly showed that the Veteran had good range of motion of the right hip with no findings of ankylosis.  Any statements concerning ankylosis were not supported by objective medical findings.  As such, regulatory provisions extant at the time were incorrectly applied.  Moreover, this error is undebatable and obviously changed the outcome at the time it was made.  

Accordingly, the Board concludes that the Veteran was afforded the appropriate notice and process to contest his proposed reduction, and also finds that the 60 percent rating was clearly erroneous.  Therefore, the reduction in the disability rating from 60 percent to 10 percent for mild degenerative arthritis of the right hip was proper.

IV.  Initial Rating Claims for Right Hip

The Board now turns to whether an initial rating in excess of 10 percent for the Veteran's right hip is warranted.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Board notes that recently, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158   (2016).  Specifically the final sentence of 38 C.F.R. § 4.59  requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In this regard, review of the VA examinations, which are discussed above, showed that joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and with range of motion measurements of the opposite undamaged joint was done at the various examinations in compliance with Correia.  Importantly, the most recent VA examination found that all range of motion testing was normal and there was no pain on weight-bearing.  

The Board notes for sake of reference that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 91).  

The RO has rated the Veteran's mild degenerative arthritis of the right hip as 10 percent disabling under Diagnostic Codes 5003-5253.  Under Diagnostic Code 5003 arthritis of the affected joint will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  In addition, under Diagnostic Code 5253, where there is limitation of rotation of the thigh, a 10 percent evaluation is assigned.  Assignment of a 20 percent evaluation, the highest available rating under Diagnostic Code 5253, is warranted where there is limitation of abduction of the thigh, or motion lost beyond 10 degrees.  

A separate, noncompensable rating has also been assigned for limitation of extension.  Under Diagnostic Code 5251, limitation of extension of the thigh to 5 degrees warrants assignment of a 10 percent evaluation.  There is no higher rating available under this code section.  

The Veteran has also received a separate noncompensable rating under Diagnostic Code 5252 for limitation of flexion of the thigh.  Under this code, where limitation is limited to 45 degrees, a 10 percent evaluation is warranted; where limitation is limited to 30 degrees, a 20 percent evaluation is contemplated, and a 30 percent evaluation is assigned where flexion is limited to 20 degrees.  Where flexion is limited to 10 degrees, a 40 percent evaluation is contemplated.  

Turning to the remaining Diagnostic Codes pertaining to the hip and thigh, Diagnostic Code 5250 provides for ankylosis of the hip.  Diagnostic Code 5254 is applicable when there is a flail joint, and Diagnostic 5255 applies to impairment of the femur.  

Based on the evidence of record, the Board must find that an initial rating in excess of 10 percent is not warranted.  There are no objective findings showing limitation of abduction of the thigh, or motion lost beyond 10 degrees to warrant a 20 percent rating under Diagnostic Code 5253.  On VA examinations, abduction was always at least 30 degrees.  At the most recent VA examination, range of motion of the right hip was normal.  Likewise, there have been no objective findings that extension has been limited to 5 degrees to warrant a separate, compensable rating under Diagnostic Code 5251.  The most restrictive extension documented was at the February 2006 VA examination, but was still to 10 degrees.  Moreover, a separate compensable rating is also not warranted under Diagnostic Code 5252, as there is no evidence of flexion of the thigh being limited to 45 degrees or more.  The most restrictive flexion documented at the VA examination was to 95 degrees.  Further, there is no evidence of ankylosis, a flail joint or impairment of the femur to warrant a higher rating under Diagnostic Codes 5250, 5254 and 5255.    

Again, the Board acknowledges that the Veteran has chronic right hip pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant higher ratings.  In this regard, at the February 2006 VA examination, the examiner found an additional loss of 10 degrees of flexion due to pain following repetition.  However, this additional loss still does not meet the criteria for a 10 percent rating under Diagnostic Code 5252.  Moreover, the February 2010 examiner clearly found that the right hip did not exhibit weakened movement, excess fatigability or incoordination times three.  There was also no significant limitation of function ability during any expected flare-up or when the Veteran used his right hip repeatedly over time.  The most recent VA examination also found no additional loss of function or range of motion after three repetitions.  The examiner also found that pain, weakness fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner also noted that the examination was being conducted during a flare-up.  Again, as noted above, range of motion findings were still normal.  

Moreover, even though the examiners observed pain on the right hip, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 10 percent as well as separate compensable ratings for loss of extension or flexion is not warranted based on limitation of motion.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his right hip disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right hip disabilities during this period; however, the Board finds that his symptomatology adequately compensated at all stages during the course of the appeal.  Therefore, assigning further staged ratings for such disabilities are not warranted.  

Therefore, a preponderance of the evidence is against an initial rating in excess of 10 percent for mild degenerative joint  disease of the right hip, an initial compensable rating for limitation of extension, and an initial compensable rating for limitation of flexion.  As the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

V.  TDIU

The Veteran is seeking entitlement to a TDIU.  He has asserted that he is unable to work due to his service-connected right hip and right ankle disabilities.  
	
In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356   (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

If a Veteran's disability rating does not meet the threshold set forth in 38 C.F.R. § 4.16(a), the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  

The Veteran's service-connected disabilities are degenerative arthritis, right hip, evaluated as 60 percent disabling prior to December 1, 2016, and 10 percent disabling thereafter; slight deformity, fibula, right leg secondary to old healed fracture of the right ankle, evaluated as noncompensable; limitation of extension of the right hip, evaluated as noncompensable; and limitation of flexion of the right hip, evaluated as noncompensable.  Prior to December 1, 2016, the Veteran is found to have one disability rated at 60 percent or more. The Board notes that the Veteran is rated noncompensable for the other service-connected disabilities.  This is not a bar to meeting the schedular criteria.  In this regard, the Court upheld a finding that a Veteran with three service-connected disabilities, resulting from a single accident and yielding a combined rating of 60 percent, to meet the schedular criteria set forth in 38 C.F.R. Â§ 4.16 (a) despite other unrelated service connected disabilities evaluated as noncompensable.  Gary v. Brown, 7 Vet. App. at 230   (1994). Accordingly, the Veteran's service-connected degenerative joint disease of the right hip satisfies the schedular criteria for a TDIU, notwithstanding the noncompensable evaluation for the remaining disabilities.  Id.  38 C.F.R. Â§ 4.16 (a).  To find otherwise would lead to the absurd result that a Veteran with more than one service-connected disability is penalized in that he or she is required to have a combined disability rating of 70 percent while a Veteran with a single service-connected disability need only have a 60 percent rating.  See Sabonis v. Brown, 6 Vet. App. Vet. App. 426, 429 (1994) (stating that plain meaning of language of a statute must be given effect unless it would lead to absurd result).

In sum, the Veteran met the schedular criteria prior to December 1, 2016.  However, as his combined disability rating from December 1, 2016 was 10 percent, he did not meet the schedular criteria as of the date.  As such, the Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation Service.  

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

Based on the evidence of record, the Board finds that the Veteran is not unemployable due to his service-connected disabilities and referral to the Director of Compensation Service for the period from December 1, 2016 is not warranted.  Initially, the Board notes that the Veteran has not provided any employment history as part of his application or any indication whether he is currently employed.  It appears that he did receive some services through VA VR&E.  Nevertheless, significantly, while the medical evidence documented some limitations that impacted the Veteran's ability to work, the probative evidence of record does not support the finding that the Veteran's disabilities preclude his ability to work.  Importantly, the evidence also documents that the Veteran has been able to perform his activities of daily living.  In this regard, the April 2013 VA opinion clearly found that the Veteran's service-connected disabilities did not render him unable to secure substantially gainful employment.  The examiner rationalized that both joints have good range of motion without any instability.  Moreover, although SSA findings  are not dispositive of the instant appeal, they are nonetheless relevant to the question of TDIU in this particular instance.  See Collier v. Derwinski, 1 Vet. App. 413, 417   (1991) (indicating that the SSA's determination, though not dispositive or altogether binding, is probative evidence to be considered in the claim with VA); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993).  In this regard, SSA determined that the Veteran was not disabled.  While finding that the most recent examination did impact his ability to work, the examiner only indicated that the Veteran has difficulty ambulating long distances.  However, this inability would not preclude all employment.  

Furthermore, to the extent that the Veteran has attempted to establish his entitlement to a TDIU on the basis of lay assertions alone, the Board emphasizes that the Veteran is not shown to possess expertise in medical or vocational matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Rather, while he is competent to describe the Veteran's symptoms from his service-connected disabilities, he is not competent to offer an opinion regarding the functional impact such has on his ability to maintain gainful employment.  Hence, the lay assertions in this regard have no probative value and are outweighed by the more probative medical evidence.  In sum, the competent medical evidence offering detailed specific specialized determinations on the Veteran's functional impairment are the most probative evidence; the medical evidence also largely contemplates the lay assertions concerning his employment and descriptions of symptoms.  

For the foregoing reasons, the Board finds that the Veteran's service-connected disabilities do not preclude substantially gainful employment.  In conclusion, the preponderance of the evidence is against entitlement to a TDIU.  It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue.  38 U.S.C.A. § 5107(b).  


ORDER

An initial rating in excess of 10 percent for right hip degenerative joint disease, to include the propriety of the reduction of the evaluation from 60 percent to 10 percent, effective December 1, 2016, based on CUE, is denied. 

An initial compensable disability rating for limitation of extension, right hip associated with degenerative arthritis right hip is denied.

An initial compensable disability rating for limitation of flexion, right hip associated with degenerative arthritis right hip is denied.

 TDIU is denied.  



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


